Case 1:19-cv-00340-JJM-PAS Document 79 Filed 01/15/21 Page 1 of 3 PagelD #: 784

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

STEVEN J. PALANGE C.A NO.1:19-cv-00340-JJM-PAS
PLAINTIFF

Michael Forte, Margarita Palange, Sandra Lanni, Richard E. Updegrove Jr.,
Tanya Gravel, Lois lannone, Ronald Pagliarini, Peter Neronha, Jean
Maggiacomo, Courtney E. Hawkins, Tyler Technologies(TT), TT President and
CEO Lynn Moore, TT President Courts and Justice Division Rusty Smith,
Associate Director of Child Support Services Sharon Santilli, Deputy Director,
External Affairs Yvette Mendez, Paul Suttel Chief Justice Rhode Island
Supreme Court, Carol Malaga Family Court Stenographer.

DEFENDANTS

Notification of Fraud Upon this Honorable Court
1, Steven Palange, the plaintiff in the above-captioned matter notifies this

honorable court that an additional fraud upon this court has been initiated by a

majority if not all of the defendant’s attorneys. I reason as follow:

All defendants claim that my Rhode Island Family Court matters have

been fully litigated in the Family Court and the Rhode Island Supreme

 
Case 1:19-cv-00340-JJM-PAS Document 79 Filed 01/15/21 Page 2 of 3 PagelD #: 785

Court. The defendants have omitted that their agents and people working
on their behalf have corruptly influenced the proceedings of the RI F amily
Court and that of the RI Supreme Court. This notification specifically
addresses the fact that at least two of the appeals to the RI Supreme Court,
filed by me, were criminally obstructed and delayed from being docketed
in the RI Supreme Court by the defendants. The Rhode Island Family
Court was influenced by Michael B. Forte and other individuals and
defendants related to this matter to delay and obstruct the docketing of an
appeal I filed on January 16, 2019, until April 08, 2019. Eighty-two days.
Another appeal I filed on 04/25/2019 was delayed and obstructed from
docketing for 132 days until 09/04/2019. Both of these obstructions and
delays indicate that I do not have access to an honest Rhode Island Court.
This Court should also take judicial notice that the Final Judgment of
Divorce of the Rhode Island Family Court has never been appealed,
vacated, reopened, modified, and is the only judgment in Rhode Island
Family Court that this court should recognize as legitimate, final, and

subject to the protection of res-judicata.

 
Case 1:19-cv-00340-JJM-PAS Document 79 Filed 01/15/21 Page 3 of 3 PagelD #: 786

Respectfully submitted,

Steven J, Palange
By himself Pro Se,

10 Grandeville Ct., #934 eS eel

Wakefield, RI 02879
P/C (401) 225-0650 F: 401-295-2242

E: steven_palange@tlic.com

‘

 

CERTIFICATION OF SERVICE

I hereby certify that on the 15th day of January 2021 I emailed a copy of this
document to Justin J. Sullivan jjsullivan@riag.ri.gov and to Sean H. Lyness

slyness(@riag.ri.gov, Stephen M. Prignano, SPrignano@MeclntyreTate.com,
Matthew Thomas Oliverio mto@om-rilaw.com, John H. Ruginski , Jr.

ESQ129@hotmail.com, Erin B. McKenna emckenna@morris v,.com,
Mark T. Nugent mnugent@morrisonmahoney.com, Adam J. Sholes
adam.sholes@risp.gov, lan P. Anderson ian.anderson@doc.ri.gov, Tamera N.
Rocha trocha@courts.ri.gov via email directly and Rhode Island Federal District
Court ECF.

 

Stevén J. Palange, <=

 
